Citation Nr: 1424756	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-31 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a low back disability, diagnosed as a lumbosacral strain and lumbago.

2.  Entitlement to service connection for a heart disability, claimed as chest pain.

3.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to the service-connected cervical strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her husband

ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, MD.  

In September 2013, the Veteran testified during a Travel Board hearing before the undersigned.  

In December 2013, the Board remanded the Veteran's claim for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

In May 2014, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains a brief from the appellant's representative dated in May 2014 and a hearing transcript from the Veteran's September 2013 Baord hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to service connection for a bilateral shoulder disability, to include as secondary to the service-connected cervical strain, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's low back disability, diagnosed as a lumbosacral strain and lumbago, is shown to be related to her active duty service.

2.  A heart disability was not manifested in active service or within one year of service discharge; any current heart disability, to include mitral and tricuspid valve regurgitation, is not otherwise etiologically related to such service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claims in December 2013 for additional evidentiary development.  In particular, the Board remanded the Veteran's claims for VA examinations to determine the nature and etiology of any diagnosed low back disability, bilateral shoulder disability, and heart disability.  After obtaining the new VA examinations with opinions, the RO then readjudicated the Veteran's claims in a March 2014 SSOC.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in May 2007.  This letter notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  





      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in August 2007 and April 2010.  As discussed above, in a December 2013 remand, the Board requested new VA examinations and opinions regarding the Veteran's claimed low back disability, and heart disability.  In January 2014, the Veteran was provided with new VA examinations.  The new VA examinations included opinions which discussed the nature and etiology of the Veteran's claimed low back disability and heart disability.  The opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and her representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

Service connection may be granted on a presumptive basis for certain chronic diseases, including all forms of valvular heart disease and cardiovascular disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Further, where the Veteran asserts entitlement to service connection for a chronic disease listed under 38 C.F.R. § 3.309(a), but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

      Low Back Disability
      
The Veteran is seeking service connection for a low back disability.  She contends that her back pain began during active duty service.  

The record demonstrates the presence of a diagnosed low back disability; at her January 2014 VA examination, the Veteran was diagnosed with a lumbosacral strain and lumbago.  Accordingly, Shedden element (1) has been demonstrated.  

The Board notes that in July 2009, the Veteran was diagnosed with sciatica, and in February 2013, an x-ray revealed mild L5-S1 degenerative disc disease.  However, at the Veteran's most recent VA examination dated in January 2014, the examiner found that the Veteran did not have sciatica.  The examiner also noted that the Veteran's December 2013 studies were radiologically negative for skeletal issues.

The record also contains evidence of in-service injuries to the back.  The Veteran has reported that her duties in service included putting up heavy antennaes and lifting heavy equipment.   She reported onset of low back pain in the mid-1990's.  The Veteran's service treatment records showed numerous complaints of low back pain and a diagnosis of lumbago.  The Board finds the Veteran's reports to be credible and supported by her service treatment records.  Accordingly, Shedden element (2) has also been demonstrated.  

The Board is now left to consider whether there is a nexus between the Veteran's currently diagnosed low back disability and her noted in-service back injuries.  

VA treatment records showed continuous complaints of and treatment for chronic low back pain after service.  The Veteran consistently reported low back pain since the mid-1990's.  

In the August 2007 VA examination, the examiner indicated that the Veteran's low back pain was likely related to her fibromyalgia, at least in part.

In the January 2014 VA examination, the examiner diagnosed a lumbosacral strain and lumbago.  The examiner opined that the Veteran's low back disability was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that from past history, the Veteran spoke of carrying heavy equipment while working in the communications field in service.  The examiner expressed his belief that this was associated with a lower back sprain/strain.  The examiner explained that the Veteran was diagnosed with lumbago while she was on active duty and continues to have back pain today.  The examiner noted that although the Veteran's December 2013 studies were radiologically negative for skeletal issues, her back pain is likely associated with her ongoing strain and her history of fibromyalgia pain.  The examiner noted that the Veteran did not have sciatica.

An April 2014 VA treatment note indicated that although the Veteran has fibromyalgia, this was not the likely source of her low back symptoms.

The Board finds that the January 2014 VA opinion regarding the etiology of the Veteran's low back disability is fully informed, fully articulated, and well-reasoned.  Thus, based on all the evidence, the VA examiner provided a clear opinion noting that the Veteran's current low back disability, diagnosed as a lumbosacral strain and lumbago, resulted from her period of active duty service.  

The Board finds that the evidence of record demonstrates service connection for a low back disability, diagnosed as a lumbosacral strain and lumbago, is warranted.  The Board finds that the Veteran's assertions regarding the onset and treatment of her low back disability in service are credible, and are corroborated by her service treatment records.  Additionally, the Board finds that the Veteran's competent and credible assertions of low back pain since service weigh in favor of finding a medical nexus between the Veteran's in-service symptoms and her current low back disability.  Accordingly, the Board finds that Shedden element (3) has been demonstrated.  

As the greater weight of the evidence supports the Veteran's claim, entitlement to service connection for a low back disability, diagnosed as a lumbosacral strain and lumbago, is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Cardiovascular Disability

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran contends that she has a heart disability that is related to her active duty service.

The evidence shows the Veteran has a current diagnosis of mitral and tricuspid valve regurgitation.  However, the competent, probative evidence of record does not etiologically link the Veteran's current disability to her service or any incident therein.  

The Veteran's service treatment records show complaints of chest pain; however no chronic disability was diagnosed in service.  In March 1994, a electrocardiograph (EKG) of the Veteran's heart was normal.  In a 2001 treatment note, the Veteran reported that in the early 1990's, she was told that she had a possible mitral valve prolapse.  In a November 2001 treatment note, the Veteran complained of a history of intermittent/recurrent chest discomfort.  A November 2001 echocardiography report was essentially normal and there was no evidence of a mitral valve prolapse.  A December 2001 cardiovascular examination revealed no significant arrhythmias.  The Veteran also had a relatively benign appearing Holter Monitor.  An October 2002 cardiovascular examination revealed normal heart rhythm and a normal EKG.  In a February 2003 treatment note, the Veteran's heart was evaluated as normal and without a murmur.  In a December 2006 dental patient medical history, the Veteran reported having a functional heart murmur.  In a February 2006 treatment note, the Veteran complained of chest pain and she was diagnosed with acute costochondritis.  In a June 2006 treatment note, the Veteran complained of atypical chest pain.  She indicated that over the past several days, she had chest pressure with a stabbing sensation.  She admitted that these symptoms would come and go, and were relieved spontaneously.  She also reported a history of mitral valve prolapse in the past.  It was noted that her EKG and cardiovascular examination were normal.  In a July 2006 treatment note, the Veteran complained of chest pain.  A reported history of mitral valve prolapse was noted.  A Transthoracic Echocardiogram dated in August 2006 was normal.

In a June 2007 VA examination, the Veteran did not have any complaints regarding chest pain.  On examination, auscultation revealed a regular rhythm, and there were no murmurs.

In a September 2009 mental health note, the Veteran reported distressing dreams two to three times a week.  She reported waking up and feeling like she was having a heart attack.

In a Board hearing dated in September 2013, the Veteran contended that because she did not complain of chest pain on the day of her June 2007 VA examination, the examiner did not examine her chest. 

A November 2013 VA Echocardiogram report showed that the Veteran's left ventricular systolic function was normal.  The Veteran had mildly thickened mitral valve leaflets; however, the criteria for a prolapse was not met.  Mild mitral regurgitation was also noted.

Pursuant to the Board's December 2013 remand directives, the Veteran underwent another VA examination in January 2014.  The January 2014 examiner noted that the Veteran was diagnosed with mitral and tricuspid valve regurgitation in November 2013.  He indicated that these issues are considered mild.  He also indicated that they are acquired diseases.  The examiner indicated that the Veteran did not have a diagnosis of mitral valve prolapse.  The examiner noted that the Veteran was released from active duty in 2007.  The examiner opined that the Veteran's mitral and tricuspid valve regurgitation was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury.  He wrote that there is no literature stating that regurgitation is caused by active duty service.  The examiner explained that the causes for regurgitation according to the literature include prolapse and ischemic heart disease, which the Veteran does not have.  The examiner further noted that the Veteran does not have dilated ventricles, endocarditis, rheumatic fever, Marfans Syndrome, or Ehlers Danolos Syndrome, which can also cause regurgitation.  The examiner explained that aging can also cause regurgitation, as the valves become less compliant.  He indicated his belief that aging is the cause of the Veteran's regurgitation.  The examiner explained that the Veteran's regurgitation is considered mild, so there is not much negative compliance.  He expressed his agreement with a September 2009 treatment note, which indicated that the Veteran's reported chest pain was associated with her posttraumatic stress disorder and anxiety issues. 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's current heart disability, diagnosed as mitral and tricuspid valve regurgitation, is not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the Veteran's heart disability and her military service.  Specifically, the January 2014 VA examiner determined that the Veteran's heart disability, diagnosed as mitral and tricuspid valve regurgitation, was associated with aging, in which the valves become less compliant.  

While the Board recognizes the Veteran's assertion that she was told in the mid-1990's that she suffered from a mitral valve prolapse, the record is void of any competent diagnosis of a heart disability in service, to include mitral valve prolapse.  In particular, a November 2001 echocardiography report was essentially normal and there was no evidence of a mitral valve prolapse.  Although service treatment records contain several references to mitral valve prolapse, such references are based only on the Veteran's own report as to her history and diagnostic studies consistently showed no evidence of prolapse.  Additionally, the November 2013 treating physician and the January 2014 VA examiners found that the Veteran did not have a diagnosis of a mitral valve prolapse.  As such, the Board finds that a chronic heart disability was not manifest during the Veteran's active service.  

The Veteran has not submitted a competent medical opinion relating her current mitral and tricuspid valve regurgitation, or any other heart disability, to her active service.  The Board acknowledges the Veteran's contentions that her current  heart disability is etiologically related to her active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., chest pain and pressure; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case, the etiology of heart disease is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Consequently, the Veteran's lay assertions cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Finally, as noted above, the Veteran was not diagnosed with a heart disability until 2013, approximately five years after her discharge from active service.  Therefore, the presumption of service connection does not apply in this case.  See 38 C.F.R. §§ 3.307, 3.309(a). 

In sum, there is no competent medical evidence in the record to support the Veteran's assertion that her current heart disability is etiologically related to her active service.  In addition, the facts of this case do not warrant presumptive service connection, because this condition did not manifest to a degree of 10 percent within one year of the Veteran's discharge from active service.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a heart disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a low back disability, diagnosed as a lumbosacral strain and lumbago, is granted.

Entitlement to service connection for heart disability, claimed as chest pain, is denied.


REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded for additional development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Board remanded this claim in December 2013 to obtain a VA examination to determine whether the Veteran's bilateral shoulder disability, previously diagnosed as mild bilateral rotator cuff tendinitis, was related to her active duty service, to include as secondary to her service-connected cervical strain. 

In January 2014, the Veteran underwent a VA examination.  The examiner indicated that the Veteran reported a history of flare-ups and pain of the bilateral shoulders with lifting of the arms above shoulder level.  The examiner noted that the Veteran's shoulders were radiologically normal.  He explained that the Veteran may have acquired a bilateral shoulder strain/sprain with the heavy lifting of her communications equipment while in service, but this was a temporary issue which resolves with rest, ice, NSAIDs, and strengthening/stretching exercises.  The examiner opined that the Veteran's claimed bilateral shoulder disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He indicated that the Veteran's bilateral shoulder pain is associated with her fibromyalgia pain.  The examiner explained that the Veteran suffers from chronic pain caused by myofascial pain associated with myofascial trigger points and fascial constrictions of both shoulders.  The examiner indicated that the Veteran's bilateral shoulder strain has "nothing to do with her cervical strain."  He indicated that her bilateral shoulder strain was caused by her carrying heavy equipment while she was in the service, and her continuing shoulder discomfort is associated with her fibromyalgia.

The Board finds that although the VA examiner found that the Veteran did not have a current shoulder disability, the examiner failed to note and discuss the Veteran's April 2010 diagnosis of mild bilateral rotator cuff tendinitis and the x-ray findings showing a small calcification at the inferior edge of the glenoid on the left shoulder, possibly related to an old injury.  Moreover, the examiner contradicted himself when he found that the Veteran's bilateral shoulder strain was caused by carrying heavy equipment while in service.  As such, the a new opinion is necessary to determine whether she has a current bilateral shoulder disability, and, if so, whether any diagnosed bilateral shoulder disability is etiologically related to her active duty service or was caused or permanently aggravated by her service-connected cervical strain.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 


Accordingly, the case is REMANDED for the following action:

1.   The RO or AMC should undertake appropriate 
development to obtain any outstanding records pertinent to the Veteran's claim, to include recent VA treatment records.

2.   Then, the RO should again refer the file to an 
examiner with the appropriate expertise to determine whether the Veteran has any current bilateral shoulder disability, to include mild bilateral rotator cuff tendinitis, and, if so, to determine the nature and etiology of any diagnosed bilateral shoulder disability.  A copy of this remand should be provided to the appropriate examiner for review, and the examiner should note that the claims file and a copy of the remand have been reviewed.  If the examiner determines that an actual physical examination is necessary to respond to the below inquiries, one should be scheduled.  All necessary tests and studies should be performed, and all findings should be set forth in detail.  The examiner is asked to:

a) Identify any current bilateral shoulder disability demonstrated by the record, to include mild bilateral rotator cuff tendinitis.  Note that, under VA regulations, a "current disability" is defined as any disability present during the pendency of the claim for VA benefits, which in this case would be any time since the Veteran's separation from service in June 2007.

b) For any bilateral shoulder disability identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of active duty service.

c) For any bilateral shoulder disability identified, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the disability was either (i) caused by or (ii) permanently aggravated by the Veteran's service-connected cervical strain.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3.   After the above development has been completed, 
adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


